                                                                          ISTRIC
                                                                     TES D      TC
                                                                   TA




                                                                                                  O
                                                               S




                                                                                                   U
                                                             ED




                                                                                                    RT
 1 Lincoln D. Bandlow, Esq. (CA #170449)
                                                                                       ERED




                                                         UNIT
   lincoln@bandlowlaw.com                                                    O ORD
 2 LAW OFFICES OF LINCOLN BANDLOW, PC                              IT IS S




                                                                                                            R NIA
   1801 Century Park East, Suite 2400
                                                                                                      ers
 3 Los Angeles, CA 90067                                                                   alez Rog
                                                                                 ne Gonz




                                                          NO
                                                                            on
   Tel.: (310) 556-9680                                            Judge Yv




                                                                                                            FO
 4 Fax: (310) 861-5550




                                                           RT
                                                                            8/19/2019




                                                                                                        LI
                                                                  ER




                                                             H




                                                                                                      A
 5 Attorney for Plaintiff                                              N                               C
                                                                                         F
   Strike 3 Holdings, LLC                                                  D IS T IC T O
                                                                                 R
 6

 7                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
 8                                 OAKLAND DIVISION

 9 STRIKE 3 HOLDINGS, LLC,                            Case Number: 4:19-cv-00938-YGR
10                        Plaintiff,                  Honorable Yvonne Gonzalez Rogers

11 vs.                                                PLAINTIFF’S VOLUNTARY DISMISSAL
                                                      WITHOUT PREJUDICE OF JOHN DOE
12 JOHN DOE subscriber assigned IP address            SUBSCRIBER ASSIGNED IP ADDRESS
   104.11.210.209,
13                                                    104.11.210.209
                     Defendant.
14

15

16         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,
17 LLC hereby gives notice that its claims in this action against Defendant John Doe subscriber

18 assigned IP address 104.11.210.209 are voluntarily dismissed without prejudice.

19         Dated: August 13, 2019                Respectfully submitted,
                                                 By: /s/ Lincoln D. Bandlow
20                                               Lincoln D. Bandlow, Esq.
                                                 LAW OFFICES OF LINCOLN BANDLOW, PC
21                                               Attorney for Plaintiff
22

23

24

25

26

27

28
                                                  1

                Plaintiff’s Notice of Voluntary Dismissal without Prejudice of John Doe
                                      Case No. 4:19-cv-00938-YGR
